United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                      February 27, 2003

                                            Before

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. DANIEL A. MANION, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge


No. 01-3745

JOANN CAVALIERI, AS PLENARY                          Appeal from the United States District
GUARDIAN OF THE ESTATE OF                            Court for the Central District
STEVEN CAVALIERI, A DISABLED                         of Illinois.
PERSON,
     Plaintiff-Appellee,                             No. 99-CV-2121

      v.                                             Michael P. McCuskey,
                                                     Judge.
DONALD SHEPARD,
    Defendant-Appellant..


                                          ORDER

      The Opinion of this court issued on February 24, 2003 should be amended as follows:

      Page 13, first paragraph, line 14, “Stephen’s” should read “Steven’s.”